Citation Nr: 1117198	
Decision Date: 05/04/11    Archive Date: 05/10/11

DOCKET NO.  09-31 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to an increased rating for left knee strain, currently rated as 0 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Timothy S. Hoseth, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 2002 to August 2008.  He also reported subsequent Reserve service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in February 2009, a statement of the case was issued in July 2009, and a substantive appeal was received in August 2009.

The Board observes that the December 2008 rating decision granted service connection for headaches.  The Veteran's February 2009 notice of disagreement included the rating assigned for the service-connected headaches.  Subsequently, the Veteran clarified through his VA Form 9, received by VA in August 2009, that he no longer desired to appeal the headache issue.  Specifically, the Veteran stated: "Thank you for the increase rating for headaches and please consider that a full grant of benefits sought on appeal for that condition."  In addition, the Veteran specifically listed that he was only appealing the left knee and sleep apnea issues.  Also, the Board observes that the representative's November 2009 VA Form 646 did not list or discuss the headache issue.  Yet, the Board observes that the representative's subsequent Informal Hearing Presentation contends that there was no evidence that the Veteran withdrew his appeal regarding the headache issue.  However, the Board finds that the Veteran's August 2009 VA Form 9 constituted a withdrawal of his claim pertaining to headaches.  38 U.S.C.A. § 7105(b), (d) (West 2002); 38 C.F.R. § 20.204 (2010).  Thus, the headache issue is not currently in appellate status.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

The Veteran is seeking entitlement to service connection for sleep apnea and also contends that the severity of his service-connected left knee strain warrants a higher disability rating, which is currently rated as 0 percent disabling.

The Veteran underwent a sleep study in April 2009.  The Veteran had 6 obstructive apneas as long as 31 seconds, and 0 unclassified apneas.  The Veteran demonstrated 11 hyponeas with an Apnea/Hypopnea Index (RDI) of 1.0 at an oxygen drop over 4 percent.  The Veteran was diagnosed with unknown daytime sleepiness, minimal obstructive sleep apnea syndrome, and moderate snoring.  However, the report does not appear to include a medical opinion as to a possible nexus to service. 

With regard to the Veteran's claim of entitlement to an increased rating for left knee strain, the Board observes that the Veteran stated in July 2009 that his left knee disability continued to get worse with more symptoms of painful motion.  In addition, the Veteran requested in his August 2009 substantive appeal that DeLuca v. Brown, 8 Vet. App. 202 (1995), and 38 C.F.R. § 4.59 be given proper consideration, and that his disability was manifested by instability.  Also, the Veteran requested that he be provided a new examination.  Furthermore, the representative requested in the Informal Hearing Presentation that the Veteran be afforded another VA examination in order to determine the current level of the left knee disability.  The Board notes that the Veteran was last afforded a VA examination for his service-connected left knee disability in October 2008.  While a new examination is not required simply because of the time which has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is an indication of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995).  Under the circumstances, the Board finds that another VA examination is appropriate.


Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be scheduled for an appropriate VA examination in connection with his sleep apnea claim. It is imperative that the claims folder be reviewed in conjunction with the examination (specifically including the April 2009 sleep study report).  Any additional testing determined to be medically advisable should be accomplished, and all special tests and clinical findings should be clearly reported.  

     If the examiner determines that the Veteran does have sleep apnea, then the examiner should offer an opinion as to whether it is at least as likely as not (i.e., 50% or higher degree of probability) that the sleep apnea was manifested during or otherwise caused by the Veteran's active duty service?

All opinions and conclusions expressed must be supported by a complete rationale in the report.

2.  The Veteran should be scheduled for an appropriate VA examination to determine the severity of his service-connected left knee disability.  It is imperative that the claims folder be reviewed in conjunction with the examination.  All special tests and clinical findings should be clearly reported to allow for application of VA rating criteria.

Range of motion testing should be accomplished.  The examiner should also report the point (in degrees) that any range of motion is limited by pain.  Any additional functional loss due to weakness, fatigue and/or incoordination should be reported, to include an estimate of any additional limitation of motion during flare-ups.  The examiner should also clearly report whether there is recurrent subluxation or lateral instability and, if so, whether it is slight, moderate, or severe in degree. 

3.  In the interest of avoiding further remand, the AMC/RO should review the examination reports obtained and ensure that adequate opinions with rationale and findings have been offered.

4.  After completion of the above and any further development deemed necessary by the AMC/RO, the issues on appeal should be readjudicated.  If the benefits sought are not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


